              Case 2:19-cr-00072-JCC Document 51 Filed 09/07/21 Page 1 of 1




 1                                             THE HONORABLE JOHN C. COUGHENOUR
 2
 3
 4
 5
 6
 7                       UNITED STATES DISTRICT COURT FOR THE
                           WESTERN DISTRICT OF WASHINGTON
 8
                                     AT SEATTLE
 9
10
11     UNITED STATES OF AMERICA,                        NO. CR19-0072-JCC
12                          Plaintiff,
13                     v.                               [PROPOSED] ORDER GRANTING
                                                        GOVERNMENT’S UNOPPOSED
14     JEAN MPOULI,
                                                        MOTION FOR LEAVE TO DISMISS
15                          Defendant.                  COUNTS 3, 8, 13, 18, AND 19
16
           Pending before the Court is the Government’s Unopposed Motion for Leave to
17
     Dismiss Counts 3, 8,13, 18, and 19 of Indictment. The Court finds good cause to GRANT
18
     the motion pursuant to Federal Rule of Criminal Procedure 48 and hereby ORDERS that
19
     Counts 3, 8, 13, 18, and 19 are dismissed without prejudice.
20
21         DATED this 7th day of September 2021.



                                                     A
22
23
24
25                                                   John C. Coughenour
                                                     UNITED STATES DISTRICT JUDGE
26
27 Presented by:
   /s/ Francis Franze-Nakamura
28 Assistant United States Attorney

                                                                       UNITED STATES ATTORNEY
      ORDER GRANTING GOVERNMENT’S MOTION TO DISMISS COUNTS – 1        700 STEWART STREET, SUITE 5220
      United States v. Mpouli, CR19-0072-JCC                            SEATTLE, WASHINGTON 98101
                                                                              (206) 553-7970
